Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2021 has been entered.
Rejection of claims under 35 U.S.C. 103(a) is withdrawn per Applicant’s discussion and the newly presented evidences of record. 
	Claims 68-72 have been amended.
	Claims 42-45, 48-55, 57-59, 61-72 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art Nord (US 2,450,055) discloses a ground filamentous fungal material that has the form of a powder. The fungal species used is Fusarium linii. The fungal material comprises 37% protein. Nord does not disclose the particle size of the powder material. Nord is also silent to the osmolality of the culture medium wherein the fungal species is grown. There is no mention of the moisture content of the powdered material. 
	Nord does not mention the osmolality of the growth medium, however, Applicant’s calculations based on two newly presented evidences of record (Sciarini et al. Chemistry. 29: 121 (1943) and Vinson et al. Science. Vol. 101: 2624 (1945)) show that the osmolality of Nord’s culture medium is about 159 mOsm/kg. Osmolality of the culture medium is known to affect the morphology (physical status) and productivity of fungal cultures. 
	The presently claimed food material is a fungal flour having a particle size of about 75-120 microns and a moisture content of less than 14%. The filamentous fungal particles comprise at least 46% protein. The filamentous fungus is produced as a cohesive biomat. The culture medium used for producing the biomat has an osmolality greater than 168 mOsm/kg. The filamentous fungal species used is Fusarium strain MK7.
	Claims 42-45, 48-55, 57-59, 61-72 are novel and non-obvious. Claims 42-45, 48-55, 57-59, 61-72 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791